     Jeffrey T. Hammerschmidt, #131113
 1   HAMMERSCHMIDT LAW CORPORATION
     2445 Capitol Street, Suite 150
 2   Fresno, California 93721
     Tel: (559) 233-5333
 3   Fax: (559) 233-4333
 4   Attorneys for Defendant, Basil Hantash
 5
 6                               IN THE UNITED STATES DISTRICT COURT
 7                                 EASTERN DISTRICT OF CALIFORNIA
 8
                                                     )
 9   UNITED STATES OF AMERICA,                       ) Case No.: 1:17-CR-00128
                                                     )
10                  Plaintiff,                       ) ORDER APPROVING
                                                     ) DEFERRED PROSECUTION AGREEMENT
11   vs.                                             )
                                                     )
12                                                   )
                                                     )
13   BASIL HANTASH,                                  )
                                                     )
14                  Defendant.                       )
15
16          The Court has reviewed and considered the Joint Motion of the United States and

17   defendant Hantash requesting that the Court approve the Deferred Prosecution Agreement filed
18
     on September 27, 2019 and continue all further criminal proceedings in this case, including trial,
19
     for a period of twenty-four (24) months. The parties have stipulated and requested that such
20
21   twenty-four (24) month time period be excluded in computing the time within which any trial

22   must be commenced upon the charges contained in the Indictment filed against defendant
23   Hantash charging him with violation of Title 18, United States Code, Section 1347).
24
     \\\
25
     \\\
26
27   \\\

28
                                                     1
              IT IS ORDERED THAT the Deferred Prosecution Agreement between the United States
 1
 2   and defendant Hantash filed September 27, 2019 is approved, and that further criminal

 3   proceedings in this case, including trial, are hereby continued for a period of twenty-four (24)
 4
     months from the date of this Order.
 5
              IT IS FURTHER ORDERED THAT time shall be excluded in the interests of justice,
 6
 7   pursuant to 18 U.S.C. § 3161(h)(2) and based on the grounds set forth in the parties’ Joint

 8   Motion, for the period through and including twenty-four (24) months from the date of this
 9   Order.
10
     Respectfully Submitted
11
12   Dated: September 27, 2019                              /s/ Jeffrey T. Hammerschmidt
                                                            JEFFREY T. HAMMERSCHMIDT
13                                                          Attorney for Basil Hantash
14
15   Dated: September 27, 2019                              /s/ Michael Tierney
                                                            MICHAEL TIERNEY
16                                                          Assistant United States Attorney
17
18                                                 ORDER

19            In addition, a status conference is hereby scheduled for October 4, 2021 at 10:00 a.m. in

20   Courtroom 5 of the Robert E. Coyle United States Courthouse unless this action is dismissed

21   prior to that date.

22
     IT IS SO ORDERED.
23
24       Dated:     September 27, 2019
                                                           UNITED STATES DISTRICT JUDGE
25
26
27
28
                                                       2
